EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark L. Watson (Reg. No.: 46,322) on July 5, 2022.

The application has been amended as follows: 
Claims 1, 3, 6, 9, 11, 16 and 18 are amended
Claims 2, 10 and 17 are cancelled

1. (Currently Amended) An apparatus comprising:
one or more processors to:
perform application detection and classification to generate a value that indicates a magnitude of power reduction that is to occur at a display device panel backlight, including: 
detecting a change in an active application; 
performing a query of an active application type; and 
classifying the active application based on the query;
wherein each application type is assigned a classification identifier (ID) and a value; 
adjust a display frame buffer to be displayed at the display panel based on the value; and 
transmit one or more adjustment signals to a display panel to reduce the backlight based on the value; and
a memory communicatively coupled to the one or more processors.

2. (Canceled).

3. (Currently Amended) The apparatus of claim [[2]]1, wherein performing application detection and classification further comprises transmitting a control bit associated with the classified the active application.

6. (Currently Amended) The apparatus of claim [[2]]1, wherein adjusting the display frame buffer comprises using the PVQ value and histogram data to adjust luminance values of pixels in the display frame buffer.

9. (Currently Amended) A method comprising:
performing application detection and classification to generate a power versus quality (PVQ) value that indicates a magnitude of power reduction that is to occur at a display device panel backlight, including: 
detecting a change in an active application; 
performing a query of an active application type; and 
classifying the active application based on the query;
wherein each application type is assigned a classification identifier (ID) and a PVQ value; 
adjusting a display frame buffer to be displayed at the display panel based on the PVQ value; and 
transmitting one or more adjustment signals to a display panel to reduce the backlight based on the PVQ value.

10. (Canceled).

11. (Currently Amended) The method of claim [[10]]9, wherein performing application detection and classification further comprises transmitting a control bit associated with the classified active application.

16. (Currently Amended) At least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to: 
perform application detection and classification to generate a power versus quality (PVQ) value that indicates a magnitude of power reduction that is to occur at a display device panel backlight, including: 
detecting a change in an active application; 
performing a query of an active application type; and 
classifying the active application based on the query; 
wherein each application type is assigned a classification identifier ID) and a PVQ value;
adjust a display frame buffer to be displayed at the display panel based on the PVQ value; and 
transmit one or more adjustment signals to a display panel to reduce the backlight based on the PVQ value.

17. (Canceled).

18. (Currently Amended) The computer readable medium of claim [[17]]16, wherein performing application detection and classification further comprises transmitting a control bit associated with the classified the active application.

Drawings
The replacement drawings received on December 16, 2020 to correct Fig. 15 and June 21, 2022 to correct Fig. 17 are acceptable.

However, upon final review of the file wrapper Examiner noted an additional problem that was previously unidentified.

The drawings are objected to because Fig. 16, item 1612 is labeled as “PROCESS DETECTECTION” (emphasis added).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 1, 3-9, 11-16 and 18-21 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antonio Xavier/Primary Examiner, Art Unit 2623